As filed with the Securities and Exchange Commission on August 24, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios isconsin Avenue, Fl 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March31 Date of reporting period:June 30, 2011 Item 1. Schedule of Investments. HODGES BLUE CHIP 25 FUND SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited) Shares Value COMMON STOCKS: 96.4% Arts, Entertainment & Recreation: 2.2% The Walt Disney Co. $ Basic Materials Manufacturing: 1.9% Vulcan Materials Co. Computer & Electronic Products: 10.4% International Business Machines Corp. Microsoft Corp. Texas Instruments, Inc. Finance & Insurance: 3.0% American Express Co. Food & Beverage Products: 13.4% The Coca-Cola Co. The Hershey Co. J.M. Smucker Co. Food Services: 4.5% Starbucks Corp. General Manufacturing: 4.5% Intuitive Surgical, Inc. * United States Steel Corp. Household Products: 3.1% Procter & Gamble Co. Industrial: 1.5% General Electric Co. Mining, Oil & Gas Extraction: 16.1% Chesapeake Energy Corp. Halliburton Co. Schlumberger Ltd. Transocean Ltd. Petroleum Products: 7.2% Chevron Corp. Exxon Mobil Corp. Pharmaceuticals: 4.3% Johnson & Johnson Retail: 12.4% Costco Wholesale Corp. The Home Depot, Inc. Wal-Mart Stores, Inc. Transportation & Warehousing: 6.5% Southwest Airlines Co. Union Pacific Corp. Transportation Equipment: 5.4% The Boeing Co. TOTAL COMMON STOCKS (Cost $5,287,781) PARTNERSHIPS & TRUSTS: 2.8% Land Ownership & Leasing: 2.8% Texas Pacific Land Trust1 TOTAL PARTNERSHIPS & TRUSTS (Cost $114,484) SHORT-TERM INVESTMENT: 2.1% Money Market Fund: 2.1% Fidelity Money Market Portfolio - Select Class , 0.08%2 TOTAL SHORT-TERM INVESTMENT (Cost $127,237) TOTAL INVESTMENTS IN SECURITIES: 101.3% (Cost $5,529,502) Liabilities in Excess of Other Assets: (1.3)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 7-day yield as of June 30, 2011. The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Hodges Blue Chip 25 Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Hodges Blue Chip 25 Fund Summary of Fair Value Exposure at June 30, 2011 (Unaudited) Hodges Blue Chip 25 Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 — Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. • Level 2 — Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3— Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2011: Description Level 1 Level 2 Level 3 Total Common Stocks^ $ $
